          Case 4:19-cv-01541-JST Document 60 Filed 02/14/20 Page 1 of 3



 1   Erin L. Brinkman (State Bar No. 289967)
     Pursuit of Justice
 2   erin@pursuitofjustice.org
     5042 Wilshire Blvd #46275
 3   Los Angeles, CA 90036
     Telephone: 916.917.0855
 4
     Kelly M. Dermody (State Bar No. 171716)
 5   kdermody@lchb.com
     Anne B. Shaver (State Bar No. 255928)
 6   ashaver@lchb.com
     Tiseme G. Zegeye (State Bar No. 319927)
 7   tzegeye@lchb.com
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 8   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 9   Telephone: 415.956.1000
     Facsimile: 415.956.1008
10
     Attorneys for Plaintiff and Proposed Class
11

12                                       UNITED STATES DISTRICT COURT

13                                  NORTHERN DISTRICT OF CALIFORNIA

14

15   AMITABHO CHATTOPADHYAY,                               Case No. 19-cv-01541-JST

16                          Plaintiff,                     NOTICE OF WITHDRAWAL OF
                                                           PLAINTIFF’S MOTION FOR CLASS
17   v.                                                    CERTIFICATION

18   BBVA COMPASS BANCSHARES, INC.,
     et al.,
19
                            Defendants.
20
21

22
                 Pursuant to Civil Local Rule 7.7(e), Plaintiff Amitabho Chattopadhyay hereby withdraws
23
     Plaintiff’s Motion for Class Certification (ECF No. 43), without prejudice. Defendants have not
24
     yet filed an opposition to the Motion.
25
                 As grounds for the withdrawal, Plaintiff states as follows:
26
                 The Parties have not yet held a Rule 26(f) conference, but have scheduled an in-person
27
     Rule 26(f) conference for March 11, 2020. Following the Rule 26(f) conference, Plaintiff
28
     anticipates serving narrowly-tailored written discovery on Defendants pursuant to Rules 30, 34
                                                                                    NOTICE OF WITHDRAWAL
     1928785.1
                                                                                     CASE NO. 19-CV-01541-JST
         Case 4:19-cv-01541-JST Document 60 Filed 02/14/20 Page 2 of 3



 1   and 36. Defendants have also stated their interest in taking discovery, see ECF No. 51, but have

 2   not yet done so. Plaintiff believes that the Parties can complete discovery in a relatively short

 3   period of time, to be determined by the Court at a Rule 16(b) conference (a request for which will

 4   be forthcoming). After discovery is completed, Plaintiff will file an amended Motion for Class

 5   Certification, should the facts of discovery so warrant.

 6               Since Defendants have not filed an opposition nor expended any resources on discovery,

 7   no party will be prejudiced by the withdrawal of Plaintiff’s Motion for Class Certification (ECF

 8   No. 43), without prejudice.

 9
     Dated: February 14, 2020                  Respectfully submitted,
10

11
                                               By:      /s/ Anne B. Shaver
12                                                      Anne B. Shaver
13                                                   Kelly M. Dermody (State Bar No. 171716)
                                                     kdermody@lchb.com
14                                                   Anne B. Shaver (State Bar No. 255928)
                                                     ashaver@lchb.com
15                                                   Tiseme G. Zegeye (State Bar No. 319927)
                                                     tzegeye@lchb.com
16                                                   LIEFF CABRASER HEIMANN &
                                                     BERNSTEIN, LLP
17                                                   275 Battery Street, 29th Floor
                                                     San Francisco, CA 94111-3339
18                                                   Telephone: 415.956.1000
                                                     Facsimile: 415.956.1008
19
                                                     Erin L. Brinkman (State Bar No. 289967)
20                                                   erin@pursuitofjustice.org
                                                     5042 Wilshire Blvd #46275
21                                                   Los Angeles, CA 90036
                                                     Telephone: 916.917.0855
22
                                                     Attorneys for Plaintiff and Proposed Class
23

24

25

26
27

28

                                                                                     NOTICE OF WITHDRAWAL
     1928785.1                                          -2-                           CASE NO. 19-CV-01541-JST
         Case 4:19-cv-01541-JST Document 60 Filed 02/14/20 Page 3 of 3



 1                                        CERTIFICATE OF SERVICE
 2               I hereby certify that on February 14, 2020, I electronically filed the foregoing document
 3   with the Clerk of the Court using the CM/ECF system, which will automatically send notification
 4   of the filing to all counsel of record.
 5                                                     /s/ Anne B. Shaver
 6                                                        Anne B. Shaver

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                                                         CERTIFICATE OF SERVICE
     1928785.1
                                                                                       CASE NO. 19-CV-01541-JST
